Exhibit 10.51

 

AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Agreement and General Release of All Claims (“Agreement”) is entered into
as of this 6th day of May, 2005 between Star Gas Partners, L.P. and all of its
direct and indirect subsidiaries (collectively, the “Company”) and David Anthony
Shinnebarger (“Shinnebarger”).

 

WHEREAS, Shinnebarger was employed by the Company as its Executive Vice
President of Marketing until the termination of his employment effective May 6,
2005 (the “Termination Date”);

 

WHEREAS, the parties to this Agreement wish to provide for a full and final
resolution of all claims and potential claims which Shinnebarger might have
against the Company, its affiliates, successors, assigns, divisions, partners
and related and affiliated entities, and any and all of their past and present
partners, shareholders, officers, directors, agents, representatives and
employees (collectively, the “Releasees”),

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions
and provisions set forth below, it is agreed as follows:

 

1. Effective on the Termination Date, Shinnebarger’s employment as the Company’s
Executive Vice President - Chief Marketing Officer as set forth in his October
17, 2003 letter agreement with the Company (the “Employment Agreement”) or
otherwise is hereby terminated. Shinnebarger also acknowledges and agrees that
all other offices, positions and fiduciary or business relationships he holds
with the Company and any of the Releasees are hereby terminated on the
Termination Date. Shinnebarger acknowledges that he has no right to rehire by,
or consideration for future employment with, the Company or the Releasees and
that the Company and the Releasees have no obligation to hire him or consider
him for employment after the Termination Date.

 

2. In consideration of the releases and additional promises set forth herein,
the Company:

 

a. shall pay to Shinnebarger as severance pay, $243,750.00 (90 days notice plus
6 months severance at his present salary), less applicable withholdings. Such
severance pay shall be made in a single payment to Shinnebarger on the Effective
Date (as defined herein); and

 

b. shall pay the cost of Shinnebarger’s monthly premiums for COBRA continuation
coverage for a period of nine (9) months after the Termination Date (through and
including February 2006).

 

3. Shinnebarger acknowledges that payments contained in Paragraph 2 herein will
fully discharge the Company and all of the Releasees from all liabilities and
obligations pursuant to any oral or written agreement between Shinnebarger and
the Company, including but not limited to the Employment Agreement (and all
provisions, terms and promises contained therein) or any other alleged promise
or understanding between the Company and Shinnebarger, provided however that
nothing contained in this Agreement shall limit or alter the terms of coverage
of the Company’s Director and Officer insurance policies so as to affect
Shinnebarger’s rights thereunder, if any. Shinnebarger specifically acknowledges
that the payment promise contained in Paragraph 2 herein includes and is in
excess of any amounts due Shinnebarger from the



--------------------------------------------------------------------------------

Company in connection with, directly or indirectly, Shinnebarger’s employment
with the Company and the termination thereof, including, without limitation, any
wages, salary, bonus, vacation pay and any other benefit payment due
Shinnebarger from the Company.

 

4. In consideration of the payments made hereunder, Shinnebarger, for himself,
his heirs, dependents, executors, administrators, trustees, representatives and
assigns, hereby fully, finally and unconditionally waives and forever releases,
discharges and forgives the Releasees from any and all claims, allegations,
complaints, proceedings, charges, actions, causes of action, demands, debts,
covenants, contracts, liabilities or damages of any nature whatsoever, whether
now known or claimed, to whomever made, which Shinnebarger had, has or may have
against any or all of the Releasees for or by reason of any cause, nature or
thing whatsoever, up to the date of the execution of this Agreement, including,
by way of example and without limiting the broadest application of the
foregoing, any actions, causes of action or claims under any contract or any
federal, state or local decisional law, statutes, regulations or constitutions,
any claims for notice or pay in lieu of notice, or for wrongful dismissal,
discrimination, retaliation or harassment on the basis of any factor (including,
without limitation, any claim arising under the Age Discrimination in Employment
Act (including the Older Workers Benefit Protection Act), Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Employee
Retirement Income and Security Act of 1974, as amended, the Fair Labor Standards
Act, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Connecticut Fair Employment Practices Act, the New York Human Rights Law, the
New York City Civil Rights Law, and any other federal, state or local
legislation), and any claims, asserted benefits or rights arising by or under
contract or implied contract, any alleged oral or written contract or agreement
for employment or services, any claims arising by or under promissory estoppel,
detrimental reliance, or under any asserted covenant of good faith and fair
dealing, and any claims for defamation, fraud, fraudulent inducement,
intentional infliction of emotional distress, or any other tortious conduct,
including personal injury of any nature and arising from any source or condition
or attorney’s fees and costs of whatsoever nature related to any such claim
described in this Paragraph 4.

 

5. As of the date of, and upon execution of this Agreement and its waiver and
release of all claims, Shinnebarger covenants, represents and warrants that he
has not asserted and will not assert, threaten or commence any claim, lawsuit,
arbitration, complaint, charge or proceeding against the Company or the
Releasees by reason of any cause, matter or thing, known or unknown, existing up
to the date of his execution of this Agreement (or if any such claim, lawsuit,
arbitration, complaint, charge or proceeding is currently pending, Shinnebarger
represents and warrants that he will immediately discontinue said action(s), or
take any necessary steps to otherwise effectuate the dismissal or withdrawal of
said action(s), with prejudice). If Shinnebarger should, after the execution of
this Agreement, make, pursue or commence (or threaten to make, pursue or
commence) any claim, lawsuit, arbitration, complaint, charge or proceeding
against the Company, for or by reason of any cause, matter or thing whatsoever
existing up to the date of his execution of this Agreement, this Agreement may
be raised as, and shall constitute, a complete bar to any such claim, lawsuit,
arbitration, complaint, charge or proceeding, and the Company shall be entitled
to recover from Shinnebarger all reasonable costs incurred by virtue of
defending same, including reasonable attorney’s fees, without altering or
diminishing the effectiveness of the release provisions provided under this and
the preceding Paragraph. In the event Shinnebarger is permitted by law to file
or assert any charge or claim, he hereby waives any right to equitable or
monetary recovery therefrom; provided, however, that

 

2



--------------------------------------------------------------------------------

nothing in this Agreement shall limit either Shinnebarger or the Company from
enforcing their respective rights under this Agreement.

 

6. On or before the Termination Date, Shinnebarger shall return to the Company
all Company property in his possession or under his control, including any and
all documents and electronic information in any form, any and all copies
thereof, any other material containing confidential or proprietary Company
information, whether or not specifically designated as such material, and any
all keys, passcards, credit cards or other Company property.

 

7. Shinnebarger shall keep any and all information concerning the Company any of
the Releasees, other than information generally available to the public (except
for information that is or becomes public through Shinnebarger’s breach of this
paragraph), including but not limited to this Agreement, its terms, provisions,
and any and all underlying circumstances pertaining thereto (collectively,
“Confidential Information”), strictly confidential and shall not disclose or
cause or permit to be disclosed any Confidential Information to any person,
party or other entity, other than to Shinnebarger’s immediate family, attorney,
tax consultant, or the Internal Revenue Service, or as Shinnebarger may be
compelled to disclose by law or formal legal process. In the event that
Shinnebarger is requested to reveal the existence and contents of this Agreement
to any person or entity other than to the persons identified in this paragraph,
he shall immediately notify the Company of any such request (and provide to the
Company a copy of any written request), but shall not reveal the amount of any
payment by the Company to Shinnebarger provided for herein, unless required by
law or otherwise ordered to do so by a Court of competent jurisdiction. Nothing
herein shall prevent Shinnebarger from disclosing the terms and provisions of
this Agreement to the extent reasonably necessary to legally enforce the
payments required to be made by the Company pursuant to Paragraph 2.

 

8. Shinnebarger hereby acknowledges his post-termination restrictions contained
in Paragraph 5 of the Employment Agreement (the “Restrictive Covenants”) and
that such Restrictive Covenants survive the termination of his employment with
the Company and remain enforceable after the Termination Date. Shinnebarger
further acknowledges that if a court of competent jurisdiction holds that the
stated scope, duration or other restriction contained in the Restrictive
Covenants are overbroad, unreasonable or otherwise unenforceable for whatever
reason, such court shall substitute the maximum reasonable scope, duration and
restriction in place of the stated provision.

 

9. Shinnebarger shall cooperate with the Company and the Releasees in connection
with any legal or administrative proceeding, claim, allegation, complaint,
charge, action, cause of action or demand against the Company and/or any of the
Releasees concerning any alleged measure of damage or liability of any nature
whatsoever against the Company and/or any of the Releasees or to which the
Company and/or any of the Releasees is a party or otherwise involved
(“Proceeding”). In connection with the Company’s and or any of the Releasees’
defense against any Proceedings (other than any Proceeding by Shinnebarger to
enforce this Agreement), Shinnebarger shall use his reasonable best efforts to:
(1) respond and provide information (including accurately stated affidavit(s))
concerning all matters in which he has knowledge (whether or not as a result of
his employment or other relationship with the Company or any of the Releasees)
to the Company and its representatives; (2) make himself available, upon request
by the Company or its representative at reasonable times, with at least fourteen
(14) days prior notice, for meetings and depositions; (3) make himself available
upon reasonable advance notice, to appear as a witness in connection with any
Proceeding, irrespective or other commitments or

 

3



--------------------------------------------------------------------------------

schedule conflicts. The Company will reimburse Shinnebarger for reasonable
travel, lodging, meals and other out of pocket expenses he incurs (specifically
excluding his attorney’s fees and personal or professional time charges) in
complying with this Paragraph 9.

 

10. The parties acknowledge and agree that any material breach of this Agreement
by Shinnebarger that is not cured by Shinnebarger within 10 days after written
notice to him by the Company or any of the Releasees of such material breach of
this Agreement shall immediately release the Company from its obligations
hereunder without altering or diminishing the effectiveness of the release
provisions provided herein. Furthermore, the parties recognize that any breach
of this Agreement by Shinnebarger may damage the Company irreparably, the
specific amount of which will be impossible to ascertain. The parties hereto
acknowledge that in the event of any such breach, the Company shall, in addition
to such other relief as might be appropriate, be entitled to the following
relief against Shinnebarger from a court or competent jurisdiction: (a)
liquidated damages in the amount of $100,000.00; (b) injunctive relief enjoining
any such breach; (c) specific performance of Shinnebarger’s obligations
hereunder; and (d) the costs incurred by the Company in obtaining such relief,
including attorney’s fees.

 

11. Shinnebarger acknowledges that he has been given a period of twenty-one (21)
days from the receipt hereof to review and consider this Agreement before
signing it.

 

12. Shinnebarger acknowledges that he may revoke this Agreement within seven (7)
calendar days following the date of his execution of this Agreement as set forth
on the last page hereof, and that this Agreement shall not become effective or
enforceable until such revocation period has expired (the “Effective Date”). No
such revocation shall be effective unless it is made in writing, signed by
Shinnebarger and delivered to the Company and its attorney, Alan Shapiro, Esq.,
Phillips Nizer LLP, 666 Fifth Avenue, New York, New York 10103-0084, no later
than the close of business on the seventh day following Shinnebarger’s execution
of this Agreement. Shinnebarger understands that if he revokes this Agreement,
it shall be of no force and effect and he shall have no right to receive, and
the Company shall have no obligation to provide, the consideration described
herein. If Shinnebarger does not effectively revoke this Agreement pursuant to
and in accordance with this paragraph, it shall be effective and enforceable as
of the expiration of the revocation period described in this Paragraph 12.

 

13. Shinnebarger acknowledges that he has been advised to consult with an
attorney concerning this Agreement and that he has consulted with an attorney of
his choice concerning the Agreement prior to signing this Agreement.

 

14. Shinnebarger shall not disparage the Company or the Releasees in any manner.

 

15. This Agreement shall not constitute an admission of any wrongdoing by the
Company or the Releasees, or of having caused any injury to Shinnebarger by any
acts or omissions on the part of the Company or the Releasees, or of a violation
of any statutory, regulatory or common law obligation owed to Shinnebarger by
the Company or the Releasees.

 

16. The provisions, sections and paragraphs, and the specific terms set forth
therein, of this Agreement are severable. If any provision, section or
paragraph, or specific term contained therein, of this Agreement or the
application thereof is determined by a court of competent jurisdiction to be
illegal, invalid or unenforceable, that provision, section, paragraph or term
shall not be a part of this Agreement, and the legality, validity and
enforceability of

 

4



--------------------------------------------------------------------------------

remaining provisions, sections and paragraphs, and all other terms therein, of
this Agreement shall not be affected thereby.

 

17. This Agreement embodies the entire agreement between parties hereto and may
not be amended, modified or terminated except by express written agreement
between the parties. This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of New York. Shinnebarger hereby
consents to the exclusive jurisdiction and venue of the courts of the State of
New York, New York County and the State of Connecticut, Fairfield County, for
the enforcement of this Agreement and waives any rights he may have to a trial
by jury in connection therewith.

 

18. The Company may withhold from any amounts payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

19. This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

IN SIGNING THIS AGREEMENT, SHINNEBARGER ACKNOWLEDGES THAT HE HAS READ AND
UNDERSTANDS THE ENTIRE AGREEMENT; THAT IT INCLUDES A FULL AND FINAL RELEASE OF
ANY CLAIM HE MAY HAVE AGAINST THE COMPANY AND THE RELEASEES UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ; AND THAT HE HAS BEEN
ADVISED TO CONSULT WITH AN ATTORNEY AND HAS CONSULTED WITH AN ATTORNEY OF HIS
CHOICE CONCERNING THIS AGREEMENT PRIOR TO SIGNING THIS AGREEMENT. SHINNEBARGER
FURTHER ACKNOWLEDGES THAT IF HE SIGNS THIS AGREEMENT PRIOR TO THE EXPIRATION OF
THE 21-DAY PERIOD SET FORTH IN PARAGRAPH 10 OF THIS AGREEMENT, HE HAS KNOWINGLY
AND VOLUNTARILY WAIVED HIS RIGHT TO CONSIDER THE TERMS OF THIS AGREEMENT FOR THE
FULL 21-DAY PERIOD.

 

/s/    DAVID ANTHONY SHINNEBARGER

--------------------------------------------------------------------------------

   Date:        5/6/05        

DAVID ANTHONY SHINNEBARGER

    

STAR GAS LLC

   Date:        5/6/05        

BY:    ILLEGIBLE

--------------------------------------------------------------------------------

    

 

5